Exhibit 10.22
Vice President — Restricted Stock

WATSON Pharmaceuticals, Inc.

AMENDMENT AND RESTATEMENT OF THE 2001 INCENTIVE AWARD PLAN

NOTICE OF GRANT AND SIGNATURE PAGE

Congratulations, you (“Holder”) have been granted an award of restricted shares
of Common Stock of Watson Pharmaceuticals, Inc., a Nevada corporation (the
“Company”), subject to the restrictions imposed under this Notice of Grant and
Signature Page and the Award Agreement (the “Restricted Stock” award).  The
Restricted Stock award is subject to the terms and conditions of the Award
Agreement, and the Amendment and Restatement of The 2001 Incentive Award Plan of
the Company, as amended from time to time (the “Plan”), which are attached
hereto as Exhibit 1-A and 1-B, respectively, and of which this Notice of Grant
and Signature Page is a part.  By signing this Notice of Grant and Signature
Page and the applicable Exhibits, you represent and warrant to the Company that
you have read the Award Agreement, the Plan and the other Exhibits and agree to
be bound by their terms and conditions.  Capitalized terms not otherwise defined
in this Notice of Grant and Signature Page shall be as defined in the Plan, the
Award Agreement and the Exhibits.

Subject to the terms and conditions of the Award Agreement, the Plan and the
Exhibits, the terms and conditions of this Restricted Stock award are set forth
below:

Holder’s Name: [First Name and Last Name]                   Total Number of
Shares Granted:                      .

Date of Grant: [Month, Day, Year]

Subject to the terms and restrictions of the Award Agreement, the Plan and the
Exhibits, this Restricted Stock award shall become vested in accordance with the
following schedule:

 On This Date, or upon Achievement of this Performance Target

 

This Restricted Stock Award Shall Become
Vested with Respect to the Following
Number of Shares on each Date Shown,
or upon the Achievement of each
Performance Target Shown (as Applicable)

[Month, Day, Year][Performance Target]

 

[Number]

[Month, Day, Year][Performance Target]

 

[Number]

Total Share

 

[Total]

 

NOTE, schedule does not reflect cumulative vesting.

IN WITNESS WHEREOF, the Company has granted this Restricted Stock award, subject
to the terms and conditions set forth herein, on the date of grant specified
above.

WATSON PHARMACEUTICALS, INC.

 

 

 

 

 

Allen Chao, Ph.D.,
Chairman and Chief Executive Officer

ACCEPTED:

 

 

 

 

 

 

 

 

Holder’s Signature

 

 

Note:   This document constitutes the Company’s offer to enter into an agreement
under the terms and conditions set forth herein. This offer will expire without
further notice at 5 o’clock Pacific Time sixty days after the date of grant of
the Restricted Stock award set forth above, unless this offer is accepted by
Holder by the delivery of this original Notice of Grant and Signature Page, and
the applicable Exhibits, executed by Holder to the Company on or prior to the
offer’s expiration date.

 

 

 

 

Address

 

 

 

Holder’s Taxpayer Identification Number

 

GRANT NO: 0000XXXX

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT 1-A

AWARD AGREEMENT

THIS AWARD AGREEMENT, dated as of the Date of Grant appearing on the Notice of
Grant and Signature Page hereof, is made by and between Watson Pharmaceuticals,
Inc., a Nevada corporation (the “Company”), and the Employee whose name and
signature appear on the Notice of Grant and Signature Page hereof (“Holder”).

WHEREAS, the Company wishes to grant to Holder shares of its Common Stock,
pursuant to the terms and conditions and restrictions of the Notice of Grant and
Signature Page, this Agreement and the Amendment and Restatement of The 2001
Incentive Award Plan of Watson Pharmaceuticals, Inc., as amended from time to
time (the terms of which are hereby incorporated by reference and made a part of
this Agreement, the “Plan”); and

WHEREAS, it has been determined that it would be to the advantage and best
interest of the Company and its stockholders to grant Holder the Restricted
Stock award as an inducement to enter into or remain in the service of the
Company or its Subsidiaries and as an incentive for increased efforts during
such service.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

ISSUANCE OF RESTRICTED STOCK


SECTION 1.1 - ISSUANCE OF RESTRICTED STOCK.  IN CONSIDERATION OF THE RECITALS,
HOLDER’S AGREEMENT TO REMAIN IN THE EMPLOY OF THE COMPANY OR A SUBSIDIARY, AND
FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE COMPANY AGREES TO ISSUE TO HOLDER
THE SHARES OF COMMON STOCK SPECIFIED IN THE NOTICE OF GRANT AND SIGNATURE PAGE
(THE “RESTRICTED STOCK”) UPON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT.


SECTION 1.2 - CONSIDERATION TO THE COMPANY.  AS PARTIAL CONSIDERATION FOR THE
ISSUANCE OF THE RESTRICTED STOCK BY THE COMPANY, HOLDER AGREES TO RENDER
FAITHFUL AND EFFICIENT SERVICES TO THE COMPANY OR A SUBSIDIARY, WITH SUCH DUTIES
AND RESPONSIBILITIES AS THE COMPANY SHALL FROM TIME TO TIME PRESCRIBE.  NOTHING
IN THIS AGREEMENT OR IN THE PLAN SHALL CONFER UPON HOLDER ANY RIGHT TO CONTINUE
IN THE EMPLOY OF THE COMPANY OR ANY SUBSIDIARY, OR AS A DIRECTOR OF THE COMPANY,
OR SHALL INTERFERE WITH OR RESTRICT IN ANY WAY THE RIGHTS OF THE COMPANY AND ANY
SUBSIDIARY, WHICH ARE HEREBY EXPRESSLY RESERVED, TO DISCHARGE HOLDER AT ANY TIME
FOR ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN A WRITTEN EMPLOYMENT AGREEMENT BETWEEN HOLDER AND THE
COMPANY AND ANY SUBSIDIARY.


SECTION 1.3 - ADJUSTMENTS IN RESTRICTED STOCK.  THE ADMINISTRATOR MAY ADJUST THE
RESTRICTED STOCK IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12.3 OF THE PLAN.

2


--------------------------------------------------------------------------------


ARTICLE II

RESTRICTIONS


SECTION 2.1 - FORFEITURE OF RESTRICTED STOCK.  IN THE EVENT OF HOLDER’S
TERMINATION OF EMPLOYMENT, THE RESTRICTED STOCK (INCLUDING, WITHOUT LIMITATION,
ANY CASH, SECURITIES OR OTHER PROPERTY SUBJECT TO SECTION 2.5) AS OF THE DATE OF
THE TERMINATION OF EMPLOYMENT SHALL THEREUPON BE FORFEITED AND SURRENDERED BY
HOLDER AND TRANSFERRED AND DELIVERED BY HOLDER TO THE COMPANY FOR NO
CONSIDERATION (THE “FORFEITURE RESTRICTION”).  FOR PURPOSES OF THIS AGREEMENT,
THE “RESTRICTIONS” SHALL MEAN THE FORFEITURE RESTRICTION AND THE RESTRICTIONS ON
SALE OR OTHER TRANSFER OF THE RESTRICTED STOCK AND OTHER RESTRICTIONS AS SET
FORTH IN THIS ARTICLE II.


SECTION 2.2 - TRANSFERABILITY OF THE RESTRICTED STOCK; ESCROW.


(A)           EXCEPT AS PROVIDED HEREIN, HOLDER (AND HOLDER’S LEGAL
REPRESENTATIVE) SHALL NOT SELL, EXCHANGE, TRANSFER, ALIENATE, HYPOTHECATE,
PLEDGE, ENCUMBER OR ASSIGN THE RESTRICTED STOCK SUBJECT TO THE FORFEITURE
RESTRICTION, OR ANY INTEREST OR RIGHT WITH RESPECT THERETO.  NEITHER THE
RESTRICTED STOCK SUBJECT TO THE FORFEITURE RESTRICTION NOR ANY INTEREST OR RIGHT
THEREIN OR PART THEREOF SHALL BE LIABLE FOR THE DEBTS, CONTRACTS, OR ENGAGEMENTS
OF HOLDER OR HIS SUCCESSORS IN INTEREST OR SHALL BE SUBJECT TO DISPOSITION BY
TRANSFER, ALIENATION, ANTICIPATION, PLEDGE, ENCUMBRANCE, ASSIGNMENT OR ANY OTHER
MEANS WHETHER SUCH DISPOSITION BE VOLUNTARY OR INVOLUNTARY OR BY OPERATION OF
LAW BY JUDGMENT, LEVY, ATTACHMENT, GARNISHMENT OR ANY OTHER LEGAL OR EQUITABLE
PROCEEDINGS (INCLUDING BANKRUPTCY) AND ANY ATTEMPTED DISPOSITION THEREOF SHALL
BE NULL AND VOID AND OF NO EFFECT; PROVIDED, HOWEVER, THAT, THIS SECTION 2.2(A)
SHALL NOT PREVENT TRANSFERS SUBJECT TO THE CONSENT OF THE ADMINISTRATOR,
PURSUANT TO A DRO.


(B)           HOLDER HEREBY AUTHORIZES AND DIRECTS THE SECRETARY OF THE COMPANY,
OR SUCH OTHER PERSON DESIGNATED BY THE COMPANY, TO TRANSFER THE RESTRICTED STOCK
UPON FORFEITURE AND SURRENDER PURSUANT TO THE FORFEITURE RESTRICTION PURSUANT TO
SECTION 2.1 FROM HOLDER (OR HOLDER’S LEGAL REPRESENTATIVE) TO THE COMPANY.


(C)           TO ENSURE THE AVAILABILITY FOR DELIVERY OF HOLDER’S RESTRICTED
STOCK UPON FORFEITURE AND SURRENDER OF THE RESTRICTED STOCK BY HOLDER AND
TRANSFER OF THE RESTRICTED STOCK TO THE COMPANY PURSUANT TO THE FORFEITURE
RESTRICTION UNDER SECTION 2.1, HOLDER HEREBY APPOINTS THE SECRETARY OF THE
COMPANY, OR ANY OTHER PERSON DESIGNATED BY THE COMPANY AS ESCROW AGENT, AS
HOLDER’S ATTORNEY-IN-FACT TO ASSIGN AND TRANSFER UNTO THE COMPANY, SUCH
RESTRICTED STOCK PURSUANT TO THE FORFEITURE RESTRICTION AND SHALL, UPON
EXECUTION OF THIS AGREEMENT, EXECUTE, DELIVER AND DEPOSIT WITH THE SECRETARY OF
THE COMPANY, OR SUCH OTHER PERSON DESIGNATED BY THE COMPANY, THE SHARE
CERTIFICATE(S) REPRESENTING THE RESTRICTED STOCK (OR SUCH ACCOUNT OR OTHER
EVIDENCE REPRESENTING THE ISSUANCE OF THE RESTRICTED STOCK TO HOLDER), TOGETHER
WITH THE ASSIGNMENT SEPARATE FROM CERTIFICATE DULY ENDORSED IN BLANK, ATTACHED
AS EXHIBIT “1-C” HERETO, AND THE JOINT ESCROW INSTRUCTIONS OF THE COMPANY AND
HOLDER ATTACHED AS EXHIBIT ”1-D” HERETO.  THE RESTRICTED STOCK AND ASSIGNMENT
SEPARATE FROM CERTIFICATE SHALL BE HELD BY THE SECRETARY (OR OTHER ESCROW AGENT)
IN ESCROW, PURSUANT TO JOINT ESCROW INSTRUCTIONS, UNTIL THE RESTRICTED STOCK IS
TRANSFERRED TO THE COMPANY PURSUANT TO THE FORFEITURE RESTRICTION AS PROVIDED IN
SECTION 2.1, UNTIL SUCH RESTRICTED STOCK (OR PORTION THEREOF) IS NO LONGER
SUBJECT TO THE RESTRICTIONS, OR UNTIL SUCH TIME AS THIS AGREEMENT NO LONGER IS
IN EFFECT.  AT SUCH TIME AS THE RESTRICTIONS LAPSE AS TO SOME OR ALL OF THE
RESTRICTED STOCK, THE SECRETARY (OR OTHER ESCROW AGENT) SHALL PROMPTLY DELIVER
TO HOLDER (OR HOLDER’S LEGAL REPRESENTATIVE) THE CERTIFICATE OR CERTIFICATES (OR
SUCH ACCOUNT OR OTHER EVIDENCE) REPRESENTING THE RESTRICTED STOCK THAT IS NO
LONGER SUBJECT TO THE RESTRICTIONS IN THE SECRETARY’S (OR OTHER ESCROW AGENT’S)
POSSESSION BELONGING TO HOLDER AND AT SUCH TIME AS THERE ARE NO LONGER ANY
RESTRICTED STOCK THAT IS SUBJECT TO THE RESTRICTIONS, THE SECRETARY (OR OTHER
ESCROW AGENT) SHALL PROMPTLY DELIVER TO HOLDER (OR HOLDER’S LEGAL
REPRESENTATIVE) THE CERTIFICATE OR CERTIFICATES (OR SUCH ACCOUNT OR OTHER
EVIDENCE) REPRESENTING ANY

3


--------------------------------------------------------------------------------



REMAINING RESTRICTED STOCK IN THE ESCROW AGENT’S POSSESSION BELONGING TO HOLDER,
AND THE SECRETARY (OR OTHER ESCROW AGENT) SHALL BE DISCHARGED OF ALL FURTHER
OBLIGATIONS HEREUNDER.


(D)           THE SECRETARY, OR OTHER ESCROW AGENT, SHALL NOT BE LIABLE FOR ANY
ACT HE OR SHE MAY DO OR OMIT TO DO WITH RESPECT TO HOLDING THE RESTRICTED STOCK
IN ESCROW AND WHILE ACTING IN GOOD FAITH AND IN THE EXERCISE OF HIS JUDGMENT.


SECTION 2.3 - LEGEND.  THE SHARE CERTIFICATE(S) EVIDENCING THE RESTRICTED STOCK
ISSUED HEREUNDER (OR SUCH ACCOUNT OR OTHER EVIDENCE REPRESENTING THE RESTRICTED
STOCK ISSUED HEREUNDER) SHALL BE ENDORSED WITH THE FOLLOWING LEGEND (IN ADDITION
TO ANY LEGEND REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND FORFEITURE RESTRICTIONS HELD BY THE ISSUER AS SET
FORTH IN A NOTICE OF GRANT AND SIGNATURE PAGE AND AWARD AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE ISSUER.  SUCH TRANSFER RESTRICTIONS AND FORFEITURE RESTRICTIONS ARE BINDING
ON TRANSFEREES OF THIS RESTRICTED STOCK.


SECTION 2.4 - LAPSE OF RESTRICTIONS.


(A)           AS OF THE DATE OF ISSUANCE UNDER SECTION 1.1, ALL OF THE
RESTRICTED STOCK SHALL BE SUBJECT TO THE RESTRICTIONS.  SUBJECT TO SECTION 2.1
AND THE TERMS AND CONDITIONS OF THE PLAN, THE RESTRICTIONS SHALL LAPSE AS TO THE
NUMBER OF SHARES OF RESTRICTED STOCK SPECIFIED IN THE NOTICE OF GRANT AND
SIGNATURE PAGE, ON THE DATE OR DATES, OR UPON SATISFACTION OF THE CONDITION OR
CONDITIONS, SPECIFIED THEREIN, OR AS SPECIFIED IN SECTION 2.4(C).


(B)           UPON THE LAPSE OF THE RESTRICTIONS ON THE RESTRICTED STOCK (OR
PORTION THEREOF), THE COMPANY AND THE ESCROW AGENT SHALL CAUSE NEW CERTIFICATES
TO BE ISSUED WITH RESPECT TO SUCH RESTRICTED STOCK AND DELIVERED TO HOLDER OR
HIS LEGAL REPRESENTATIVE, FREE FROM THE LEGEND PROVIDED FOR IN SECTION 2.3 AND
OF ANY OF THE OTHER RESTRICTIONS.  AT SUCH TIME, THE COMPANY SHALL ALSO DELIVER
ALL OTHER SECURITIES AND PROPERTY HELD IN ESCROW PURSUANT TO SECTIONS 2.2 AND
2.5 IN RESPECT OF THE NUMBER OF SHARES OF COMMON STOCK AS TO WHICH THE
RESTRICTIONS HAVE THEN LAPSED.  NOTWITHSTANDING THE FOREGOING, NO SUCH NEW
CERTIFICATE SHALL BE DELIVERED TO HOLDER OR HIS LEGAL REPRESENTATIVE UNLESS AND
UNTIL HOLDER OR HIS LEGAL REPRESENTATIVE SHALL HAVE PAID TO THE COMPANY IN CASH
THE FULL AMOUNT OF ALL FEDERAL, STATE AND LOCAL WITHHOLDING AND EMPLOYMENT TAXES
APPLICABLE TO THE TAXABLE INCOME AND WAGES OF HOLDER RESULTING FROM THE AWARD OF
THE RESTRICTED STOCK OR THE LAPSE OF THE RESTRICTIONS, OR HOLDER HAS OTHERWISE
PROVIDED FOR THE TAX WITHHOLDING REQUIRED WITH RESPECT TO THE ISSUANCE, VESTING
OR PAYMENT PURSUANT TO THIS RESTRICTED STOCK AWARD IN ACCORDANCE WITH SECTION
3.7.

(c)           If Holder and the Company are parties to an employment agreement
that provides for accelerated  vesting of Options (as defined in the employment
agreement) in the event of a Change in Control  Termination (as defined in the
employment agreement), then, upon the satisfaction of the conditions in such
employment agreement to cause accelerated vesting of Options in the event of a
Change in Control Termination (and without regard to whether Holder then has any
unvested Options), the Restrictions shall lapse as to one hundred percent (100%)
of the Restricted Stock as of the date of such accelerated vesting of Options.


SECTION 2.5 - RESTRICTIONS ON DISTRIBUTIONS, ETC.  IN THE EVENT THAT ANY
DIVIDEND OR OTHER DISTRIBUTION (INCLUDING ORDINARY CASH DIVIDENDS, AND WHETHER
IN THE FORM OF COMMON STOCK, OTHER SECURITIES, OR OTHER PROPERTY), OR OTHER
DISTRIBUTION BY REASON OF ANY RECAPITALIZATION, RECLASSIFICATION, STOCK

4


--------------------------------------------------------------------------------



SPLIT, REVERSE STOCK SPLIT, REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-OFF,
SPIN-OFF, COMBINATION, REPURCHASE, LIQUIDATION, DISSOLUTION, OR SALE, TRANSFER,
EXCHANGE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY, OR EXCHANGE OF COMMON STOCK OR OTHER SECURITIES OF THE COMPANY, OR
ISSUANCE OF WARRANTS OR OTHER RIGHTS TO PURCHASE COMMON STOCK OR OTHER
SECURITIES OF THE COMPANY, OR OTHER SIMILAR TRANSACTION OR EVENT, IS PAID,
ISSUED, EXCHANGED OR DISTRIBUTED IN RESPECT OF RESTRICTED STOCK, SUCH NEW OR
ADDITIONAL OR DIFFERENT SHARES OR SECURITIES OR PROPERTY (INCLUDING CASH) WHICH
ARE ATTRIBUTABLE TO HOLDER IN HIS CAPACITY AS THE OWNER OF THE RESTRICTED STOCK
THEN SUBJECT TO RESTRICTIONS, SHALL BE CONSIDERED TO BE RESTRICTED STOCK AND
SHALL BE SUBJECT TO ALL OF THE RESTRICTIONS, UNLESS THE ADMINISTRATOR SHALL, IN
ITS DISCRETION, OTHERWISE PROVIDE.

ARTICLE III

OTHER PROVISIONS

Section 3.1 - Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith, to interpret, amend or revoke any such rules and to amend this
Agreement provided that the rights or obligations of Holder are not affected
adversely.  All actions taken and all interpretations and determinations made by
the Administrator in good faith shall be final and binding upon Holder, the
Company and all other interested persons.  No member of the Administrator shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or the Restricted Stock award.


SECTION 3.2 - CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES.  THE RESTRICTED
STOCK MAY BE EITHER PREVIOUSLY AUTHORIZED BUT UNISSUED SHARES OR ISSUED SHARES
WHICH HAVE THEN BEEN REACQUIRED BY THE COMPANY.  SUCH SHARES SHALL BE FULLY PAID
AND NONASSESSABLE.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY
CERTIFICATE OR CERTIFICATES (OR ANY ACCOUNT OR OTHER EVIDENCE REPRESENTING
ISSUANCE) FOR SHARES OF COMMON STOCK OR OTHER CASH, STOCK OR OTHER PROPERTY
PURSUANT TO THIS AGREEMENT PRIOR TO FULFILLMENT OF ALL OF THE FOLLOWING
CONDITIONS:


(A)           THE ADMISSION OF SUCH SHARES TO LISTING ON ALL STOCK EXCHANGES ON
WHICH SUCH CLASS OF STOCK IS THEN LISTED, IF APPLICABLE; AND


(B)           THE COMPLETION OF ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH
SHARES UNDER ANY STATE OR FEDERAL LAW OR UNDER RULINGS OR REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION OR OF ANY OTHER GOVERNMENTAL REGULATORY BODY,
IF APPLICABLE, OR THE RECEIPT OF FURTHER REPRESENTATIONS FROM HOLDER AS TO
INVESTMENT INTENT OR COMPLETION OF OTHER ACTIONS NECESSARY TO PERFECT
EXEMPTIONS, AS THE ADMINISTRATOR SHALL, IN ITS ABSOLUTE DISCRETION, DEEM
NECESSARY OR ADVISABLE; AND


(C)           THE OBTAINING OF ANY APPROVAL OR OTHER CLEARANCE FROM ANY STATE OR
FEDERAL GOVERNMENTAL AGENCY WHICH THE ADMINISTRATOR SHALL, IN ITS ABSOLUTE
DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE; AND


(D)           THE LAPSE OF SUCH REASONABLE PERIOD OF TIME AS THE ADMINISTRATOR
MAY FROM TIME TO TIME ESTABLISH FOR REASONS OF ADMINISTRATIVE CONVENIENCE; AND


(E)           THE RECEIPT BY THE COMPANY OF PAYMENT OF ANY APPLICABLE
WITHHOLDING TAX IN ACCORDANCE WITH SECTION 3.7.


SECTION 3.3 - RIGHTS AS STOCKHOLDER.  EXCEPT AS OTHERWISE PROVIDED HEREIN
(INCLUDING IN SECTION 2.5), UPON THE DELIVERY OF RESTRICTED STOCK TO THE
SECRETARY OR SUCH OTHER ESCROW HOLDER AS THE

5


--------------------------------------------------------------------------------



ADMINISTRATOR MAY APPOINT, HOLDER SHALL HAVE ALL THE RIGHTS OF A STOCKHOLDER
WITH RESPECT TO THE RESTRICTED STOCK, INCLUDING THE RIGHT TO VOTE THE RESTRICTED
STOCK AND THE RIGHT TO RECEIVE ALL DIVIDENDS OR OTHER DISTRIBUTIONS PAID OR MADE
WITH RESPECT TO THE RESTRICTED STOCK, SUBJECT TO SECTION 2.5.

Section 3.4 - Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to Holder shall be addressed to him at the address given
beneath his signature hereto.  By a notice given pursuant to this Section 3.4,
either party may hereafter designate a different address for notices to be given
to him.  Any notice which is required to be given to the Holder shall, if Holder
is then deceased, be given to Holder’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 3.4.  Any notice shall be deemed duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

Section 3.5 - Titles and Construction.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.  This Agreement shall be administered,
interpreted and enforced under the internal laws of the State of California,
without regard to conflicts of laws thereof.


SECTION 3.6 - CONFORMITY TO SECURITIES LAWS.  HOLDER ACKNOWLEDGES THAT THE PLAN
AND THIS AGREEMENT ARE INTENDED TO CONFORM TO THE EXTENT NECESSARY WITH ALL
PROVISIONS OF ALL APPLICABLE FEDERAL AND STATE LAWS, RULES AND REGULATIONS
(INCLUDING, BUT NOT LIMITED TO THE SECURITIES ACT AND THE EXCHANGE ACT AND ANY
AND ALL REGULATIONS AND RULES PROMULGATED BY THE SECURITIES AND EXCHANGE
COMMISSION THEREUNDER, INCLUDING WITHOUT LIMITATION THE APPLICABLE EXEMPTIVE
CONDITIONS OF RULE 16B-3) AND TO SUCH APPROVALS BY ANY LISTING, REGULATORY OR
OTHER GOVERNMENTAL AUTHORITY AS MAY, IN THE OPINION OF COUNSEL FOR THE COMPANY,
BE NECESSARY OR ADVISABLE IN CONNECTION THEREWITH.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE PLAN SHALL BE ADMINISTERED, AND THE RESTRICTED STOCK
ARE GRANTED, ONLY IN SUCH A MANNER AS TO CONFORM TO SUCH LAWS, RULES AND
REGULATIONS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLAN, THIS
AGREEMENT AND THE RESTRICTED STOCK SHALL BE DEEMED AMENDED TO THE EXTENT
NECESSARY TO CONFORM TO SUCH LAWS, RULES AND REGULATIONS.


SECTION 3.7 - TAX WITHHOLDING.  THE COMPANY SHALL BE ENTITLED TO REQUIRE PAYMENT
IN CASH OR DEDUCTION FROM THE SHARES OF COMMON STOCK ISSUED UNDER THIS
RESTRICTED STOCK AWARD OR OTHER COMPENSATION PAYABLE TO HOLDER OF ANY SUMS
REQUIRED BY FEDERAL, STATE OR LOCAL TAX LAW TO BE WITHHELD WITH RESPECT TO THE
ISSUANCE, VESTING OR PAYMENT PURSUANT TO THIS RESTRICTED STOCK AWARD.  EXCEPT AS
OTHERWISE PROVIDED BY THE ADMINISTRATOR IN ITS DISCRETION, IN SATISFACTION OF
THE FOREGOING REQUIREMENT, THE COMPANY SHALL WITHHOLD SHARES OF COMMON STOCK
ISSUED UNDER THIS RESTRICTED STOCK AWARD AND HOLDER HEREBY ELECTS TO TRANSFER
AND DELIVER TO THE COMPANY SUCH SHARES OF COMMON STOCK HAVING A FAIR MARKET
VALUE EQUAL TO THE SUMS REQUIRED TO BE WITHHELD.  NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN AND THIS AGREEMENT, THE SHARES OF COMMON STOCK WHICH MAY
BE WITHHELD WITH RESPECT TO THE ISSUANCE, VESTING OR PAYMENT UNDER THIS
RESTRICTED STOCK AWARD IN ORDER TO SATISFY HOLDER’S FEDERAL AND STATE INCOME
TAXES AND PAYROLL TAX LIABILITIES WITH RESPECT TO THE ISSUANCE, VESTING OR
PAYMENT UNDER THIS RESTRICTED STOCK AWARD SHALL BE LIMITED TO THE NUMBER OF
SHARES WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF WITHHOLDING EQUAL TO THE
AGGREGATE AMOUNT OF SUCH LIABILITIES BASED ON THE MINIMUM STATUTORY WITHHOLDING
RATES FOR FEDERAL AND STATE INCOME TAX AND PAYROLL TAX PURPOSES THAT ARE
APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE INCOME.

6


--------------------------------------------------------------------------------


ARTICLE IV

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below.  The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.  All
capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Plan.

7


--------------------------------------------------------------------------------


EXHIBIT 1-B

AMENDMENT AND RESTATEMENT OF 2001 INCENTIVE AWARD PLAN

8


--------------------------------------------------------------------------------


EXHIBIT 1-C

ASSIGNMENT SEPARATE FROM CERTIFICATE

The undersigned,                                            , hereby assigns and
transfers to Watson Pharmaceuticals, Inc., a Nevada corporation, (the
“Company”), or its assignee,
                                     (                  ) shares of the Common
Stock, par value $0.0033 per share, of the Company, standing in my name on the
books of said corporation represented by Certificate No.                herewith
(or represented by Account No.             with                        ) and do
hereby irrevocably constitute and appoint                               to
transfer the said stock on the books of the within named corporation with full
power of substitution in the premises.

This Assignment may be used only in accordance with the Notice of Grant and
Signature Page and Award Agreement between the Company and
                                  dated as of                              ,
                       .

____________________________________

 

Name

 

         

 

Date:________________________________

 

 

 

INSTRUCTIONS:  Please do not fill in any blanks other than the signature line. 
The purpose of this assignment is to enable the Company to transfer the shares
of Restricted Stock subject to forfeiture and surrender under the Forfeiture
Restriction of, or subject to tax withholding under, the Notice of Grant and
Signature Page and Award Agreement.

9


--------------------------------------------------------------------------------


EXHIBIT 1-D

JOINT ESCROW INSTRUCTIONS

[,         2005]

Watson Pharmaceuticals, Inc.

311 Bonnie Circle

Corona, CA 92880

Attn:  Corporate Controller

Re:          Joint Escrow Instructions

Dear                                   :

As Escrow Agent for both Watson Pharmaceuticals, Inc., a Nevada corporation (the
“Company”), and the undersigned Holder of Restricted Stock of the Company
(“Holder”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain  Notice of Grant and
Signature Page and Award Agreement, dated as of
                                          (the “Agreement”), between the Company
and                                        , in accordance with the following
instructions:

1.             In the event of the forfeiture and surrender of the shares of
Restricted Stock by Holder pursuant to the Forfeiture Restriction, or tax
withholding, the Company shall give you a written notice specifying the number
of shares of Restricted Stock or other securities to be transferred and
delivered to the Company.  Holder and the Company hereby irrevocably authorize
and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

2.             At the closing, you are directed (a) to date the stock
assignments necessary for the transfer in question, (b) to fill in the number of
shares being transferred and (c) to deliver the same, together with the
certificate (or the account or other evidence) representing evidencing the
shares of stock to be transferred, to the Company.

3.             Holder irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.  Holder
does hereby irrevocably constitute and appoint you as Holder’s attorney-in-fact
and agent for the term of this escrow to execute with respect to such securities
all documents necessary or appropriate to make such securities negotiable and to
complete any transaction herein contemplated, including, but not limited to, the
filing with any applicable state authority of any required applications for
consent to, or notice of transfer of, the securities.  Subject to the provisions
of this paragraph 3 and the Agreement, Holder shall exercise all rights and
privileges of a stockholder of the Company while the stock is held by you.

4.             You will deliver to Holder a certificate or certificates
representing so many shares of stock or other securities as are not then subject
to the Restrictions, or tax withholding.

5.             If at the time of termination of this escrow you should have in
your possession any documents, securities, or other property belonging to
Holder, you shall deliver all of the same to Holder and shall be discharged of
all further obligations hereunder.

10


--------------------------------------------------------------------------------


6.             Your duties hereunder may be altered, amended, modified or
revoked only by a writing signed by all of the parties hereto.

7.             You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. 
You shall not be personally liable for any act you may do or omit to do
hereunder as Escrow Agent or as attorney-in-fact for Holder while acting in good
faith, and any act done or omitted by you pursuant to the advice of your own
attorneys shall be conclusive evidence of such good faith.

8.             You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case you obey or comply with any such order, judgment or decree, you
shall not be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.

9.             You shall not be liable in any respect on account of the
identity, authorities or rights of the parties executing or delivering or
purporting to execute or deliver the Agreement or any documents or papers
deposited or called for hereunder.

10.           You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.

11.           You shall be entitled to employ such legal counsel and other
experts as you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel and may pay such
counsel reasonable compensation therefor.

12.           Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be an officer or agent of the Company or if you shall resign
by written notice to each party.  In the event of any such termination, the
Company shall appoint a successor Escrow Agent.

13.           If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

14.           It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such disputes shall have been settled either by mutual written agreement
of the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

11


--------------------------------------------------------------------------------


15.           Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses or at such other addresses as a party may
designate by ten (10) days’ advance written notice to each of the other parties
hereto.

If to the Company to:                                                    Watson
Pharmaceuticals, Inc.
311 Bonnie Circle
Corona, CA  92880
Attention:  Corporate Secretary

If to Holder
to:                                                                                      
[Name]
[Address]

If to the Escrow Agent to:                           Watson Pharmaceuticals,
Inc.
311 Bonnie Circle
Corona, CA  92880
Attention:  Corporate Controller

16.           By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Agreement.

17.           This instrument shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns.

18.           These Joint Escrow Instructions shall be governed by, and
construed and enforced in accordance with, the laws of the State of California
(without giving effect to the conflicts of law principles thereof).

WATSON PHARMACEUTICALS, INC.,

a Nevada corporation

By:________________________________

Title:_______________________________

HOLDER

____________________________________

Name

ESCROW AGENT

______________________________________

[Name]

[Title] ________________________

 

12


--------------------------------------------------------------------------------